Name: Commission Regulation (EEC) No 693/91 of 21 March 1991 fixing the difference in white sugar prices to be used in calculating the levy for processed fruit and vegetable products and for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/16 Official Journal of the European Communities 22 . 3 . 91 COMMISSION REGULATION (EEC) No 693/91 of 21 March 1991 fixing the difference in white sugar prices to be used in calculating the levy for processed fruit and vegetable products and for wine each month of the quarter for which the difference is being determined and, secondly, the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, as calculated for a period compri ­ sing the first 1 5 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceding that month ; whereas, pursuant to the abovementioned Regulations, this diffe ­ rence must be determined by the Commission for each quarter of the calendar year, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 10 (4) thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987, on the common organization of the market in wine (3) as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 55 (3) thereof, Whereas, in order that the Member States may determine the amount of the levy applicable in respect of the various added sugars to imports of the products listed in Annex III to Regulation (EEC) No 426/86 and of the products falling within CN codes 2009 60 11 , 2009 60 71 , 2009 60 79 and 2204 30 99 which are listed in Article 1 (2) (a) of Regulation (EEC) No 822/87, it is necessary in accordance with Article 10 (3) of Regulation (EEC) No 426/86 and Article 55 (2) of Regulation (EEC) No 822/87 to determine the difference between, firstly, the average of the threshold prices for one kilogram of white sugar for HAS ADOPTED THIS REGULATION : Article 1 For the period 1 April to 30 June 1991 , the difference referred to in Article 10 (3) of Regulation (EEC) No 426/86 and in Article 55 (2) of Regulation (EEC) No 822/87 is fixed at ECU 0,4520 . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . 3 OJ No L 84, 27. 3 . 1987, p. 1 . (4) OJ No L 353, 17. 12. 1990, p. 23.